Akfen Güneş Enerjisi Projesi
kf YENİLENEBİLİR Teknik Olmayan Özet:
akTen fEhEti Konya ME-SE

1 Proje Tanımı

Akfen Yenilenebilir (Şirket) Türkiye'de Konya, Amasya, Tokat, Van ve
Malatya illerinde bir fotovoltaik güneş enerjisi portföyü geliştirmektedir. Bu
portföyün bütünü Akfen Güneş Enerjisi Projesi (Proje) olarak anılacaktır.
Akfen Yenilenebilir, projeyi çeşitli taşeronları ve aracıları ile geliştirecek,
inşa edecek ve işletecektir.

Projede üretilen elektriğin Türkiye ulusal elektrik ağına verilmesi ve
şebekeden elektrik alan tüketiciler tarafından tüketilmesi planlanmaktadır.
Projenin aynı zamanda Türkiye'nin elektrik üretimi kaynaklı sera gazı
emisyonlarını azaltma hedefini de desteklemesi beklenmektedir. Proje
çerçevesindeki tesisler tamamlandığı zaman 70 MW'ı lisanslı, 15 MW'ı
lisanssız olmak üzere toplam 85 MW kapasiteye ulaşacaktır.

Proje, beklenen çevresel ve sosyal etkileri yerel veya kısa süreli olacağı için
EBRD'nin Çevresel ve Sosyal Politikaları (2014) ve IFC'nin Çevresel ve
Sosyal Sürdürülebilirlik Politikası (2012) gereği B sınıfı (Category B) olarak
sınıflandırılmıştır.

Konya ME-SE Güneş Enerjisi Santrali bu proje çerçevesinde kurulan
tesislerden biridir. Akfen Yenilenebilir tarafından Konya'nın Sarayönü
ilçesinde Karatepe köyü yakınında kurulacak olan santral 9.90 MW kurulu
güce sahip olacaktır. Tesis ulusal elektrik ağına LadIk'teki trafo merkezinden
4.2 km uzunluğunda bir enerji nakil hattı ile bağlanacaktır.

Şekil 1: ME-SE güneş enerjisi santrali sahası (yeşil) ve enerji nakil hattı'nın (mor)
uydu görüntüsü

Prepared by Arup Page 1
iç YENİLENEBİLİR Akfen Güneş Enerjisi Projesi
© kf ER Teknik Olmayan Özet:
«7 akTen ekti Dy Dz

2 Çevresel ve sosyal faydalar, etkiler ve
etki azaltıcı önlemler

2.1 Çevresel ve sosyal değerlendirme

Ulusal çevre mevzuatına göre ME-SE güneş enerji santralinin ÇED
hazırlama yükümlülüğü yoktur, proje tanıtım dosyası hazırlanması
gerekmektedir.Hazırlanan Proje Tanıtım Dosyası proje için ÇED gerekli
değildiryazısı alınmıştır. Bununla birlikte Akfen Yenilenebilir EBRD'nin
çevresel ve sosyal kriterlerini karşılamak için biyoçeşitlilik ve ekosistem
değerlendirmesi, sosyal etki analizi, kümülatif etki analizi ve görsel etki
analizi gibi ek çalışmalar yapmıştır.

2.2 Kaynakların verimli kullanılması kirliliğin
önlenmesi ve kontrolü

ME-SE güneş enerjisi santrali kaynakların verimli kullanılması, kirliliğin
önlenmesi ve kontrolü konularında Türkiye mevzuatı ile tamamen
uyumludur. Şirket'in yaptığı ön değerlendirmelere göre tesisin ilk işletim
yılında 17.8 GWh elektrik üretmesi beklenmektedir. Bunun da yılda 11,848
ton CO> eşdeğeri sera gazı salımını engellemesi beklenmektedir.

İnşaat aşamasında toz kontrolü için günde 5 m? su kullanılması
beklenmektedir. Panellerin planlandığı gibi yılda iki kere temizlenmesi için
takriben 125m3/yıl su kullanılması beklenmektedir. Şirket, su kullanımının
artması halinde su yönetimi planı çerçevesinde bununla ilgili önlem
alınacağını taahhüt etmiştir.

23 Arazi edinimi

ME-SE güneş enerjisi santrali 196,480m? mera arazisinin üzerine inşa
edilecektir. Mera kanununa göre bütün meralar devlete aittir, ancak
meraların kullanım hakkı yenilenebilir enerji projelerine verilebilir. Sahanın
üzerinde bulunduğu mera zayıf mera olarak sınıflandırılmaktadır. Kullanım
hakkı Haziran 2017'de alınmıştır. Şirket arazinin kullanım hakkını kiralamak
için mera gelirlerini devlete ödemekle yükümlüdür. Bu ödemelerle elde
edilen gelirler civardaki köylerin ihtiyaçlarını karşılamaya ve başka
meraların iyileştirilmesine harcanacaktır.

24 Kültürel miras

İnşaat döneminde bulunabilecek tarihi eserlerin yönetilmesi ile ilgili bir
prosedür uygulanacaktır. Daha önceki çalışmalar proje sahasında herhangi
bir kültürel miras olmadığını göstermiştir.

Prepared by Arup Page 2
Akfen Güneş Enerjisi Projesi
kf YENİLENEBİLİR Teknik Olmayan Özet
akTen fEhEti Konya ME-SE

2.5 Biyoçeşitlilik

ME-SE güneş enerjisi santrali Sarayönü Önemli Doğa Alanı (ÖDA) üzerinde
kurulacaktır. Ancak bu alandaki habitatın bozulması ve kuzeyde çok daha
geniş ve insan yerleşimlerinden uzakta bir habitat bulunması sebebiyle
önemli türlerin proje sahası yakınlarında bulunmadığı düşünülmektedir.
Proje sahası yakınlarında tehlikede veya hassas herhangi bir tür tespit
edilememiştir. Şirket, projenin biyoçeşitlilik etkilerinin tanımlanıp azaltılması
ve gerekirse gerekirse zararın azaltılması amacıyla gelecekte başka
biyoçeşitlilik izleme çalışmaları da yapacaktır.

2.6 Görsel etki

ME-SE güneş enerjisi santraliarazinin güneye doğru eğimli olması
dolayısıyla Karatepe köyünün kuzeyindeki meskenlerden görülebilecektir.
Ancak saha mera ve tarlalar ile çevrili olması ve en yakındaki yerleşimin
uzaklığı ve yolun yüksek irtifada olması sebebiyle projenin görsel etkisinin
düşük olması beklenmektedir.

Şekil 1: ME-SE güneş enerji santralinin güneydeki Karatepe köyü yolundan
görünüşü

2.7 Politika kanun ve diğer planlarla uyumluluk

Proje, etki sahası içerisinde yenilenebilir enerji kaynaklarının geliştirilmesi
ile ilgili ulusal politikalar, hukuki gereklilikler ve diğer planlar ile uyumludur.

Prepared by Arup Page 3
iç YENİLENEBİLİR Akfen Güneş Enerjisi Projesi
© kf ER Teknik Olmayan Özet:
«7 akTen ekti Dy Dz

Elektrik üretimi kaynaklı karbon emisyonunu azaltma temel stratejik
hedefine hizmet etmektedir.

2.8 Kümülatif ve dolaylı etkiler

Tesisin 5 km çevresini kapsayan kümülatif çevresel etki değerlendirmesi
çalışmaları çerçevesinde ME-SE güneş enerjisi santrali ile ortak kümülatif
etkilere sebep olabilecek herhangi bir sanayi veya enerji tesisi tespit
edilememiştir.

Akfen Yenilenebilir, tüm proje sahaları için mevcut kümülatif etki
değerlendirmesi çalışmalarını yerel ölçekte çevresel ve sosyal faktörler
üzerinde kümülatif etki yapabilecek tüm diğer endüstriyel ve enerji tesislerini
kapsayacak şekilde genişletmeyi taahhüt etmiştir.

2.9 Çevresel ve sosyal yönetim

Şirket, projeyi ulusal kanunlar, uluslararası iyi uygulamalar ve EBRD'nin
çevresel ve sosyal politikalarına uygun olarak yönetmeyi taahhüt etmiştir.
Şirket, kurumsal seviyede, uluslararası standartlara göre sertifikalandırılmış
bir çevresel yönetim sistemi uygulamaktadır.

Proje için ÇSEP adı ile anılan bir çevresel ve sosyal eylem planı
hazırlanmıştır. Bu plan Şirket'in çevresel ve sosyal etkileri ve riskleri
engellemek, azaltmak veya telafi etmek için yapacağı eylemleri
içermektedir.

3 Etki izleme

3.1 Tanımlanan etkilerin izlenmesi prosesi

ÇSEP'nın uygulanması inşaat safhasında üçer aylık, işletme safhasında ise
yıllık denetimlerle izlenecektir. Çevresel ve sosyal performansla ilgili yıllık
raporlar da hazırlanacaktır. Bu raporlar mevzuat gereklerine ve kredi veren
kuruluşların gereklerine göre kontrol edilecektir. İzleme programı tesisin
işletme safhasının ilk iki yılı boyunca sürdürülecektir.

3.2 Paydaşların katılımı ve şikayetler

Proje için bir paydaş katılım planı hazırlanmıştır. Bu plan ile ME-SE güneş
enerjisi santrali ve projeyi oluşturan diğer tesislerle ilgili yeni yorumların
değerlendirilmesi ve cevaplandırılması için bir mekanizma oluşturulmuştur.
Plan, Şirketin, toplumun geneli de dahil olmak üzere paydaşlarla iletişim
kurmaya, Şirketin işleyişiyle ve proje ile ilgili bilgilerin paylaşımına
yaklaşımını tarif etmektedir. Plan şirketin www.akfenren.com.tr adresindeki
internet sitesinde mevcuttur. Bu plan dahilinde paydaşlar ME-SE güneş
enerjisi santrali ve ilgili şikayet mekanizması ile ilgili güncel veriye ulaşabilir.

Prepared by Arup Page 4
iç YENİLENEBİLİR Akfen Güneş Enerjisi Projesi
© kf ER Teknik Olmayan Özet:
«7 akTen ekti Dy Dz

Paydaş katılımı projenin ömrü boyunca sürdürülecektir. Planın etkisi
izlenecek ve gerek duyulursa plan güncellenecektir.

Akfen Yenilenebilir ayrıca her proje sahasında her yıl en az bir aktivitenin
yapılmasını öngören bir Kurumsal Sosyal Sorumluluk planı uygulamaktadır.
Bu plan yerel paydaşlarla her yıl en az bir toplantı yapılarak yerel halkın
gelişmesi ve refahı için projeler geliştirilmesi ve uygulanmasını gerekli
kılmaktadır.

Amasya güneş enerjisi santrali hakkında sahada şahsi şikayet veya yorum
yapmak inşaat ve işletme safhalarının her ikisinde de mümkündür. Yorumlar
ayrıca Akfen Yenilenebilir'in internet sitesi aracılığı ile de yapılabilir
(http://akfenren.com.tr/kurumsal-sorumluluk/sikayet-ve-oneriler-1).
Alternatif olarak Şirket'in Halkla İlişkiler Uzmanı Burak SOLMAZ'a aşağıdaki
iletişim bilgileri kullanılarak ulaşılabilir;

» Telefon:0530954 1887
» Faks:03124416814

» E-mail: bsolmazGakfen.com.tr

Projeyle ilgili EBRD'nin internet sitesinden de yorum yapılabilir.

3.3 Ortaya çıkabilecek konuların işlenmesi

Halkla | İlişkiler Uzmanı şikayet mekanizmasının tüm paydaşların
kullanımına açık olmasını, uygun seviyede yönetim katılımını ve endişelerin
hızlıca cevaplandırılmasını sağlayacaktır. Uzman, işlemlerin anlaşılır ve
şeffaf olmasını, ilgililere geri bildirimin cezalandırma içermeyecek şekilde
yapılmasını sağlayacaktır.

Projeyle ilgili daha detaylı bilgi aşağıdaki internet sitesinde mevcuttur;
http//akfenren.com.tr/varliklarimiz/ges-projeleri.

Bu şikayet mekanizması halkın geleneksel şikayet yollarını ve hukuk
sistemini kullanma hakkını sınırlandırmaz..

Prepared by Arup Page 5
